Order entered January 17, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01615-CV

                   IN THE INTEREST OF L.B. AND A.K.B., CHILDREN

                        On Appeal from the 15th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. FA-12-0485

                                           ORDER
       Because the clerk’s record filed electronically December 13, 2013 is defective, and a

corrected record was filed January 10, 2014, we STRIKE the December 13th record from the

record of this cause.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE